Citation Nr: 1022775	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to 
October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected chronic 
lumbar strain warrants a rating in excess of 10 percent.  He 
was last afforded a VA examination in April 2005.  The 
Veteran's representative has requested that he be afforded a 
new VA examination because the examination report did not 
adequately address the effect that pain and flare-ups of the 
Veteran's low back strain had on limitation of motion.  See 
June 2010 Informal Hearing Presentation.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that for disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A review of the April 2005 VA examination fails to 
show that the DeLuca factors were addressed; the examination 
report notes complaints of flare-ups and pain, but does not 
address or quantify any further limitation of motion caused 
thereby. 

When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to return 
the report as inadequate for evaluation purposes.  Id. at 
206; see also 38 C.F.R. § 4.2 (2009).  Thus, the Board must 
remand this case as the most recent examination report does 
not contain the necessary DeLuca findings.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional in order to determine the 
current severity of his service-connected 
chronic lumbar strain.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his lay assertions and the 
pertinent medical evidence.

The examination report should specifically 
state the degree of disability present in 
the Veteran's lumbar spine and his current 
range of motion in this area, as well as 
identify any objective evidence of pain.  
Any neurological abnormalities resulting 
from this disability should be discussed.  
The clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living.  

Range of motion studies should be noted in 
the examination report.  The examiner 
should also fully describe any weakened 
movement, excess fatigability, and 
incoordination present, and further 
describe any objective evidence of pain 
caused by this disability.  To the extent 
possible, any determinations concerning 
pain, weakness, fatigability and flare-ups 
should be portrayed in terms of the degree 
of additional loss of range of motion.

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


